   Case 2:21-cv-02900-PSG-SK Document 16 Filed 04/06/21 Page 1 of 1 Page ID #:60

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 21-2900 PSG (SKx)                                         Date   April 6, 2021
 Title          James Poe v. United States of America, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court STRIKES Plaintiff’s notice of joinder

         Before the Court is a notice of joinder filed by Plaintiff James Poe. See generally Dkt. # 8.
Plaintiff seeks to join the ex parte request for a temporary restraining order (“TRO”) and order to show
cause re: preliminary injunction, which was filed by a different plaintiff in a different case and which is
being considered by a different district judge. See id. at 2.

        Plaintiff has provided no coherent basis upon which he can join the motion of a case in which he is
not a party, let alone that he could do so by filing a notice in this case (as opposed to the case in which
the TRO was requested). Indeed, Federal Rule of Civil Procedure 65 explicitly references the ability to
move for a TRO against an adverse party. Because Plaintiff is not a party in the case in which the
request for the TRO was filed, no party in that matter is adverse to him. Accordingly, the Court
STRIKES Plaintiff’s notice of joinder.

         IT IS SO ORDERED.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 1 of 1
